Citation Nr: 1420155	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  09-41 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, including degenerative disc disease with marginal osteophytes of the vertebral endplates and narrowing of L4-L5 and L5-S1 disc spaces.

2.  Entitlement to service connection for sensorimotor neuropathy of the feet (claimed as feet condition).

3.  Entitlement to service connection for bilateral knee disorders, including minimal spiking of the patellar poles.

4.  Entitlement to service connection for a lung condition, including as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty with the Army from January 1971 to October 1973 and with the Navy from October 1977 to October 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

As a matter of background, the RO previously denied the claim for service connection for back pain in an April 1990 rating decision.  The Veteran did not appeal and did not submit new and material evidence within one year of that decision.  As such, that matter became final.  Under most circumstances, new and material evidence is required to reopen a finally disallowed claim.  See 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(c)(1), however, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  

Here, the Veteran submitted relevant service department records, including a September 1972 request for plywood to provide additional bunk support while sleeping, due to his having a medical profile, and a September 1972 requisition request for plywood for self-help medical purposes.  These documents are copies of service records, regarding the Veteran's back that had not previously been associated with the claims file.  As such, reopening the matter is not necessary and the claim will be reconsidered and addressed on a de novo basis.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that some of the documents in the Virtual VA paperless claims file, i.e., additional VA treatment records, are relevant to the issue on appeal and are not duplicative of the evidence in the paper claims file.  However, as such evidence was considered by the RO in its preparation of the October 2013 SSOC, there is no prejudice to the Veteran in the Board proceeding at this juncture.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he developed a lumbar spine disorder in service, from jumping from a helicopter 35 feet from the ground, moving radios and lifting engines.  (February 21, 1990 VA medical record).  He also reported that he has had chronic back pain since that time.  (October 2009 VA Form 9).

A September 1972 record documents that the Veteran was on medical profile and needed additional bunk support while sleeping (in the form of plywood).  Also, September 1973 military service treatment records generally document complaints of, or treatment for, lower back pain.  One September 5, 1973 service treatment record showed a diagnosis of lumbar back pain of unknown etiology.  

In April 2012, the Veteran underwent a VA examination.  The VA examiner diagnosed him with degenerative arthrosis.  However, the VA examiner provided a negative opinion with a rationale that was essentially limited to there being no evidence in the service treatment records (other than the September 1973 records) of a back disorder.  However, as discussed above, the Veteran has provided lay testimony of various in-service injuries.  An examiner may not ignore that lay evidence and base her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  As such, another VA medical opinion is necessary to address this matter.

As to his claims for service connection for sensorimotor neuropathy of the feet and bilateral knee disorders the Veteran contends that he hurt his feet and knees in the same helicopter jump where he injured his back.  He further contends that he has had chronic pain in those areas since that time.  (October 2009 VA Form 9).  Additionally, VA medical records document treatment for disorders of the feet and knees (May 6, 2011 and March 14, 2012 VA medical records).

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A medical opinion addressing these matters is not of record and should be obtained.  

In regards to the claim for a lung condition, the Veteran contends that his lung condition developed in service from exposure to "fumes generated by vehicles in the motor pool, breathing dust from the brake pads and from breathing the fumes from solvents used in the repair of our equipment".  (October 2009 VA Form 9).
The Veteran has also claimed that he was exposed to asbestos in service, including from his work with "brake dust".  (March 2012 statement, also September 2008 VA Form 21-526).  

The Board notes that the Veteran's DD 214 shows that his military specialty was as an engineer and equipment repairman.  The VA Adjudication Procedure Manual lists manufacture and servicing of friction products, such as clutch facings and brake linings as an occupation involving exposure to asbestos.  M21-1 MR, Part IV.ii.2.C.9.f.  As such, the record indicates that he may have been exposed to asbestos in service.  

In October 2012, the Veteran underwent a VA examination for his lung condition claim.  However, that VA examiner did not indicate that she considered whether the Veteran currently has a lung condition due to asbestos exposure or his claimed exposure to fumes.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand is necessary in order to obtain addendum opinion that addresses the Veteran's contentions.

Pertinent to all the claims, in a June 2, 2011 VA medical record, the Veteran reported that he had worked as a painter, but was now on disability for his back and neuropathic pain.  The record thus shows that the Veteran may be in receipt of Social Security Administration (SSA) disability benefits for some of the claimed disorders.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

The Board also notes that the Veteran receives VA treatment through the Birmingham VA Medical Center (VAMC).  Per the October 2009 statement of the case, the RO obtained records starting from June 1998.  However, the Veteran submitted a February 1990 VA medical record, from an unknown facility.  The AOJ should contact the Veteran and request that he provide information on where he received that treatment, specifically including VA treatment.  

Additionally, the AOJ should ensure that all records from the Birmingham VAMC are associated with the claims file.  The most recent treatment records are dated in October 2013. Therefore, while on remand, VA treatment records from the Birmingham dated from October 2013 to the present should also be obtained for consideration in the appeal.  Also, a March 2013 VA medical record indicates that the Veteran would also receive treatment in the future from the Tuscaloosa VAMC.  As such, records from that facility should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  The AOJ should specifically ask the Veteran where he has previously received VA medical treatment (as shown by the February 1990 VA medical record he provided from an unknown facility). 

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private medical records.

2. (a) The AOJ should obtain VA treatment records, including from the Birmingham VAMC (from October 2013 to the present), any records from the Tuscaloosa VAMC (if such records exist) and any other VA medical records that the Veteran has identified (as noted above).

(b)  The AOJ should also contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits (if he is in receipt of such benefits).  

All reasonable attempts should be made to obtain such records, consistent with the provisions of 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).                       

3.  After obtaining all outstanding records, the Veteran should be scheduled for an appropriate VA orthopedic examination to determine the nature and etiology of his current claims for service connection for a lumbar spine disorder and bilateral knee disorders.  

Based on examination findings, including any necessary diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this REMAND, the examiner is requested to render opinions as to the following:

a) Lumbar Spine:

(i) Does the Veteran currently have a lumbar spine disorder?  If so, please clarify the diagnosed disorder(s).  Comment on any different diagnosis(s) in the record if it exists.  

(ii)  Is it at least as likely as not that any currently diagnosed arthritis (if found) developed, to a compensable degree, within one year following his discharge from active service (i.e., October 1973 for the Army or October 1979 for the Navy)?  

(iii)  For all other lumbar spine disorders, is it at least as likely as not that a lumbar spine disorder(s) is related to the Veteran's service?  

Consider statements made by the Veteran in regards to the above questions - including his reports of jumping from a helicopter 35 feet from the ground, moving radios and lifting engines - and the service treatment records (including the September 1972 and 1973 records).  The lack of medical records documenting his symptoms or a diagnosis is not determinative.  

      b)  Right and Left Knees:

(i)  Does the Veteran currently have a right and/or left knee disorder?  If so, please note the diagnosed disorder(s).  Comment on any different diagnosis(s) in the record if it exists.  

(ii)  Is it at least as likely as not that the any currently diagnosed arthritis (if found) developed, to a compensable degree, within one year following his discharge from active service (i.e., October 1973 for the Army or October 1979 for the Navy)?  

(iii)  Is it at least as likely as not that any right and/or left knee disorder is related to the Veteran's service?  

Consider statements made by the Veteran in regards to the above questions- including his reports of jumping from a helicopter 35 feet from the ground - and the service treatment records.  The lack of medical records documenting his symptoms or a diagnosis is not determinative.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

In offering EACH opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology and the results of his prior VA examinations.  An explanation for EACH opinion offered should be provided.

4.  After obtaining all outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of his current claim for service connection for sensorimotor neuropathy of the feet.  

Based on examination findings, including any necessary diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this REMAND, the examiner is requested to render opinions as to the following:

(i) Does the Veteran currently have a RIGHT and/or LEFT foot disorder, specifically including sensorimotor neuropathy of the feet?  If so, please clarify the diagnosed disorder(s).  Comment on any different diagnosis(s) in the record if it exists.   

(ii)  Is it at least as likely as not that the any currently diagnosed arthritis (if found) developed, to a compensable degree, within one year following his discharge from active service (i.e., October 1973 for the Army or October 1979 for the Navy)?  

(iii)  For all other foot disorders, is it at least as likely as not that a RIGHT and/or LEFT foot disorder(s) is related to the Veteran's service?  

Consider statements made by the Veteran in this regards to the above questions - including his reports of jumping from a helicopter 35 feet from the ground -  and the service treatment records.  The lack of medical records documenting his symptoms or a diagnosis is not determinative.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

In offering EACH opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology and the results of his prior VA examinations.  An explanation for EACH opinion offered should be provided.

5.  After obtaining all outstanding records, return the claims file to the October 2012 VA examiner.  The claims file and a full copy of this REMAND must be made available to the examiner. The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the October 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the paper and Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:
 
(i) Does the Veteran currently have a lung condition?  If so, please clarify the diagnosed disorder(s).  Comment on any different diagnosis(s) in the record if it exists.  

(ii)  Is it at least as likely as not that the any currently lung condition(s) is related to the Veteran's service?  

Consider statements made by the Veteran in this regard - including his reports of exposure to "fumes generated by vehicles in the motor pool, breathing dust from the brake pads and from breathing the fumes from solvents used in the repair of our equipment" and asbestos exposure from brake pads - and the service treatment records.  The lack of medical records documenting his symptoms or a diagnosis is not determinative.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

In offering EACH opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology and the results of his prior VA examinations.  An explanation for EACH opinion offered should be provided.

6.  In regards to the lumbar spine disorder claim, the AOJ shall again readjudicate this matter on a de novo basis, with consideration of all evidence added to the file and the revised provisions of 38 C.F.R. § 3.304(f).  

7.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefits sought are not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MARJORIE A. AUER   
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



